Citation Nr: 1619281	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for memory problems as secondary to service-connected multiple sclerosis (MS).

2.  Entitlement to a rating in excess of 20 percent after September 19, 2013, for degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right (major) upper extremity.

4.  Entitlement to an initial compensable rating for obstructed voiding prior to May 12, 2015, a rating in excess of 10 percent prior to January 22, 2016, and a rating in excess or 20 percent after January 22, 2016.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to March 2008.  

The service connection, increased rating for DDD of the lumbar spine, and TDIU issues on appeal are before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in August 2015, which granted a joint motion for partial remand (JMPR) noting that an unaddressed TDIU claim had been raised and vacating a March 2015 Board decision as to the service connection and increased rating claims.  The JMPR also noted that the part of the March 2015 decision that denied entitlement to a rating in excess of 10 percent for DDD of the lumbar spine prior to September 19, 2013, was undisturbed.  The issues on appeal arose from rating decisions in May 2008, May 2012, June 2012, and August 2015 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In its March 2015 decision the Board also remanded the issues of entitlement to service connection for right and left knee disorders and entitlement to an initial compensable rating for obstructed voiding for additional development.  A subsequent June 2015 rating action granted service connection for right and left knee disorders, resolving the appeal as to those matters, and granted an increased 10 percent rating for obstructed voiding effective from May 15, 2015.  The Board remanded the obstructed voiding issue again in August 2015 and a January 2016 rating decision granted an increased 20 percent rating for obstructed voiding with urinary frequency effective from January 22, 2016.  Therefore, the issue remaining on appeal as to this matter has been revised as provided on the title page of this decision.

The Board notes that the issue of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right (major) upper extremity arose from a rating decision in August 2015 that reduced the assigned rating from 20 percent to 0 percent.  In a September 2015 rating decision restored the 20 percent rating and denied entitlement to a higher rating.  The Veteran subsequently perfected an appeal to the extent that entitlement to an increased rating had been denied.

The Board also notes that, when raised during the adjudication process, a claim for entitlement to a TDIU is part and parcel of an increased rating claim as a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves complex medical issues and is appropriately addressed as a separate issue.  

The issues of entitlement to service connection for memory problems and entitlement to a rating in excess of 20 percent after September 19, 2013, for DDD of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's service-connected peripheral neuropathy of the right (major) upper extremity is manifested by no more than mild incomplete paralysis of the radial nerve.

2.  The evidence demonstrates that the Veteran's service-connected obstructed voiding disability prior to July 13, 2012, was manifested by no more than a weak or slow stream.

3.  The evidence demonstrates that the Veteran's service-connected obstructed voiding disability during the period from July 13, 2012, to December 12, 2015, was manifested by no more than daytime voiding interval between two and three hours or awaking to void two times per night.

4.  The evidence demonstrates that the Veteran's service-connected obstructed voiding disability effective from December 12, 2015, is manifested by no more than daytime voiding interval between one and two hours or awaking to void three to four times per night.

5.  The Veteran is shown to be unemployable as a result of his service-connected disabilities effective from February 17, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right (major) upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8018, 8514 (2015).

2.  The criteria for an initial compensable rating for obstructed voiding prior to July 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b, 4.124a Diagnostic Codes 8018, 7542 (2015).

3.  The criteria for an earlier increased 10 percent rating, but no higher, for obstructed voiding during the period from July 13, 2012, to December 15, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b, 4.124a Diagnostic Codes 8018, 7542 (2015).

4.  The criteria for an earlier increased 20 percent, but no higher, for obstructed voiding effective from December 15, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b, 4.124a Diagnostic Codes 8018, 7542 (2015).

5.  The criteria for a TDIU effective from February 17, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2013 and June 2015.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  VA efforts to obtain Social Security Administration (SSA) records were unsuccessful.  In correspondence dated in September 2015 the SSA reported that they had no medical records for the Veteran.  The Veteran has been notified of the records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Peripheral Neuropathy of the Right (Major) Upper Extremity

VA regulations provide that for neurological conditions and convulsive disorders, except as noted, the disability from the identified diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  The ratings are to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  For multiple sclerosis the minimal rating is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018 (2015).

For disease of the peripheral nerves, incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.  

Diagnostic code 8514 provides a 70 percent rating for complete paralysis of the major extremity musculospiral (radial) nerve with drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend the hand at the wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; and total paralysis of the triceps that occurs only as the greatest rarity.  Rating are assigned for incomplete paralysis which is severe (50 percent), moderate (30 percent), or mild (20 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8514.  

The pertinent evidence of record includes an April 2012 VA examination noting findings of mild incomplete paralysis of the right upper extremity involving the radial nerve.  There was mild numbness to the right upper extremity attributable to a peripheral nerve condition.  The diagnosis was neuropathy of all fingertips likely due to MS.  A May 2012 rating decision established service connection for mild incomplete paralysis to the right upper extremity.  A 20 percent rating was assigned for impairment to right medial nerve effective from February 17, 2012, as a result of MS under the criteria of Diagnostic Codes 8018, 8514.

VA treatment records include an August 2014 report noting the Veteran complained of intermittent numbness and tingling to the fingertips.  He admitted to dropping things frequently.  The examiner noted 4/5 strength to the elbow flexors.  A December 2014 report noted full strength including to the right upper extremity.  Deep tendon reflexes were normal.  

A March 2015 Board decision denied entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right (major) upper extremity.  That determination noted additional diagnoses to the median and ulnar nerves, but found that no higher or additional ratings were warranted.  The appeal as to this issue was abandoned by the Court's August 2015 order.

The Veteran's May 2015 TDIU application was, in essence, accepted as an increased rating claim.  An August 2015 VA examination report noted the Veteran complained of random episodes of right upper extremity numbness.  The examiner noted there was no evidence of upper extremity weakness.  A subsequent September 2015 rating decision, in pertinent part, denied entitlement to a rating in excess of 20 percent.  The evidence added to the record, including VA treatment records, include no reports indicative of an increased right upper extremity peripheral neuropathy disability.  

Based upon the evidence of record, the Board finds the Veteran's service-connected peripheral neuropathy of the right (major) upper extremity is manifested by no more than mild incomplete paralysis of the redial nerve.  The Veteran has provided no specific information as to his claim for a rating in excess of 20 percent.  The available medical evidence demonstrates a sensory impairment of the right radial nerve that is no more than a mild incomplete paralysis.  The April 2012 and August 2015 VA examination reports are found to be persuasive.  

The Board acknowledges that the Veteran is competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, a schedular rating in excess of 20 percent for the service-connected peripheral neuropathy of the right (major) upper extremity disability must be denied.

Voiding Dysfunction

VA regulations provide that diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Descriptions of various levels of disability in each of these symptom areas are noted.  Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2015).

Diagnostic Code 7542 provides that neurogenic bladder is to be rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542 (2015).

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4. Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

In this case, the pertinent evidence of record includes a February 2010 VA examination report noting that there was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, of nocturia.  Private treatment records included an October 2011 neurology consultation noting he denied any bladder dysfunction.  An April 2012 VA male reproductive system conditions examination report noted the Veteran had no voiding dysfunction.  

On VA neurological examination in June 2012 the Veteran reported obstructed voiding with a markedly slow or weak stream, but denied having any urinary leakage or frequency.  A June 2012 rating decision established service connection for voiding dysfunction.  A zero percent rating was assigned effective from February 17, 2012, under the criteria for neurogenic bladder as a result of MS, Diagnostic Codes 8018, 7542.

The Veteran's notice of disagreement received by VA on July 13, 2012, noted he experienced a weak flow, obstructed voiding, a sensation that his bladder was not fully empty, urinary frequency, frequent daytime voiding, and nocturia times two per night.  In his February 2013 VA Form 9 he reported that he got up two to three times per night to void and that during daytime he limited his liquid intake when he left the house or went to work to reduce the number of times he needed to void.  

VA examination on May 22, 2015, included a diagnosis of MS with urinary dysfunction.  It was noted the Veteran had some urinary symptoms and voiding dysfunction, including nocturia that occurred two times per night, and daytime urinary frequency approximately every two hours.  He limited his fluid intake to reduce frequency, particularly at night.  He denied any urinary leakage or incontinence.  He had urinary urgency and experienced occasional decrease in flow with some hesitancy, straining, overall decrease in stream that were less than markedly so, and described some subjective occasional incomplete bladder emptying.  The examiner found the Veteran's urinary dysfunction had no impact on his ability to work.

An August 2015 VA neurology examination found the Veteran did not have a voiding dysfunction causing urine leakage attributable to MS, did not have a voiding dysfunction causing urinary frequency attributable to MS, did not have a voiding dysfunction causing obstructed voiding attributable to MS, and did not have a voiding dysfunction requiring the use of an appliance attributable to MS.  

In a statement received by VA on December 12, 2015, the Veteran's spouse reported that he went to the restroom approximately three to four times per night.  She stated that during the day he went approximately once an hour.

VA genitourinary examination on January 22, 2016, included a diagnosis of obstructed voiding with urinary frequency due to MS.  It was noted the Veteran had a voiding dysfunction causing urinary frequency with daytime voiding interval between one and two hours and nighttime awaking to void three to four times.  He had signs or symptoms of obstructed voiding with slow stream that was not markedly slow and occasional, subjective, and incomplete bladder emptying.  He did not have a voiding dysfunction causing urine leakage or require the use of an appliance.  The examiner found the Veteran's urinary dysfunction had no impact on his ability to work.

Based upon the evidence of record, the Board finds that the Veteran's service-connected obstructed voiding disability prior to July 13, 2012, was manifested by no more than a weak or slow stream, that during the period from July 13, 2012, to December 12, 2015, it was manifested by no more than daytime voiding interval between two and three hours or awaking to void two times per night, and that effective from December 12, 2015, it is manifested by no more than daytime voiding interval between one and two hours or awaking to void three to four times per night.  Although the prior rating decisions in this case assigned increased ratings for voiding dysfunction effective from the date the increased symptoms were noted upon VA examination, the evidence shows the Veteran first reported awaking twice per night to void in a document received on July 13, 2012, and that a statement from the Veteran's spouse received on December 12, 2015, demonstrated awakening to void three to four times per night.  These statements are consistent with the medical findings of record.  While there is subjective evidence of occasional incomplete bladder emptying, there is no evidence that the predominant area of dysfunction involves urinary leakage, urinary retention requiring catheterization, or urinary retention with marked obstructive symptomatology.  Therefore, the Board finds that the claim for an initial compensable schedular rating for obstructed voiding prior to July 13, 2012, must be denied, but that an earlier increased 10 percent effective from July 13, 2012, and an earlier increased 20 percent effective from December 12, 2015, must be granted.

Other Considerations

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities addressed in this decision are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners clearly noted the Veteran's manifest symptoms and impairment due to these service-connected disabilities, and the Veteran has not asserted that these specific service-connected disabilities contribute to his unemployability.  The overall evidence of record does not demonstrate that the schedular evaluations at issue are inadequate.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities addressed in this decision because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.

The Board finds, however, that the evidence shows the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  VA regulations provide that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

For the TDIU purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

The Veteran contends that he is unable to work as a result of his service-connected disabilities.  In a January 2011 statement he described problems he experienced at his job because of his back disability and noted that he had taken pay cuts in order to keep his job.  A January 2012 private medical statement noted he had recently been diagnosed with MS that would require treatment.  In his May 2015 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, he reported that he had been too disabled to work fulltime since May 12, 2012, due to his MS and anxiety disabilities.  He stated he had been unable to work since August 8, 2014.  He also reported having post-service work experience in customer service with a retail building supply business.  He noted he had completed two years of college education.

VA records show service connection is established, as amended for the determinations in this decision, for generalized anxiety disorder (30 percent from April 1, 2008, and 50 percent from February 17, 2012), sleep apnea (50 percent from August 2, 2013), moderate swallowing difficulties due to MS (30 percent from February 17, 2012), peripheral neuropathy of the right upper extremity (major) due to MS (20 percent from February 17, 2012), peripheral neuropathy of the left upper extremity due to MS (20 percent from February 17, 2012), DDD of the lumbar spine (10 percent from April 1, 2008, and 20 percent from September 19, 2013, left lower leg sensory paresthesias and weakness (10 percent from February 17, 2012, and 20 percent from May 20, 2015), obstructed voiding with urinary frequency due to MS (0 percent from February 17, 2012, 10 percent from July 13, 2012, and 20 percent from December 12, 2015), Choroidal nevus right eye and visual disturbance with Uhtoff's phenomena (10 percent from April 1, 2008), right knee degenerative joint disease with slight recurrent patella subluxation (10 percent from July 13, 2012), left knee degenerative joint disease with slight recurrent patella subluxation (10 percent from July 13, 2012), left knee degenerative joint disease with limitation of flexion (10 percent from July 13, 2012), right knee degenerative joint disease with limitation of flexion (10 percent from July 13, 2012), seizures due to MS (20 percent from February 17, 2012, and 10 percent from November 14, 2013), olecranon bursitis of the left (minor) elbow (0 percent), internal hemorrhoids (0 percent), chronic fatigue due to MS (0 percent), erectile dysfunction due to MS (0 percent), and irritable bowel syndrome with chronic constipation due to MS (30 percent from February 17, 2012, and 0 percent from August 18, 2015).  Combined schedular service-connected disability ratings were 40 percent from April 1, 2008, 90 percent from February 17, 2012, and 100 percent from July 13, 2012.  Special monthly compensation is assigned effective from February 17, 2012, for loss of use of a creative organ.

The record shows that the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for the period from February 17, 2012.  The evidence of record is persuasive that the Veteran is unemployable as a result of his service-connected disabilities.  It is significant to note that records show that service connection is established for multiple, complex mental and physical disabilities and indicates a progressive deterioration of occupational functioning over the course of this appeal.  In fact, a May 2012 VA psychiatric disorders examination report described his generalized anxiety disorder as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A June 2012 VA examiner also found that his MS impacted his work.  The Board finds the overall evidence of record clearly demonstrates that his service-connected disabilities required employment accommodations prior to his having become too disabled to work.  Therefore, entitlement to a TDIU effective from February 17, 2012, is warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated. See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  VA's governing regulations further direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that his service connected disabilities cause additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.


ORDER

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right (major) upper extremity is denied.

Entitlement to an initial compensable rating for obstructed voiding prior to July 13, 2012, is denied.

Entitlement to an earlier increased 10 percent effective July 13, 2012, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an earlier increased 20 percent effective December 12, 2015, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Court, in essence, found that the Board had not provided adequate reasons and bases for its determination that a June 2012 VA examiner's statement that reported memory problems were a symptom of his MS did not warrant significant probative weight.  They also found that the issue of secondary service connection for memory problems in the first instance should be adequately addressed.  The JMPR noted that the June 2012 VA examiner had affirmed that the Veteran's MS impacts his work and specifically advised that he "continues to work but not in the capacity as prior as has a hard time to focus as well as doing complex work such as computation."  In contrast, the February 2013 VA examiner on which the Board relied to deny the claim, was noted to have opined "that the memory problems are part of the symptomatology of the Generalized Anxiety Disorder, and not the MS."  Regarding the June 2012 VA opinion the Board finds it is incumbent to return the report to the examiner, if available, for clarification as to whether any memory problems due to MS manifest during the course of this appeal can be distinguished from such symptoms attributed to the Veteran's service-connected psychiatric disability or whether a separate memory problem or cognitive disorder developed secondary to any service-connected disability.  

As to the increased rating DDD of the lumbar spine issue on appeal, the Court found the Board had relied on a September 2013 VA examination report without adequately accounting for the examiner's opinion that the Veteran's pain and weakness was "feasible and likely to occur" resulting in added limitation of motion.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  Therefore, the Board finds that further development is required for adequate determinations as to these matters.  Prior to the examinations, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Request that the June 2012 VA examiner, if available, clarify whether any memory problems due to MS manifest during the course of this appeal can be distinguished from such symptoms attributable to the Veteran's service-connected psychiatric disability or whether a separate memory problem or cognitive disorder developed secondary to any service-connected disability.  If the June 2012 examiner is not available, a statement concerning this fact must be included in the record and the Veteran should be scheduled for an examination by a psychiatrist or other appropriate medical specialist for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a disability manifested by memory problems as a result of service or a service-connected disability that can be distinguished from such symptoms attributable to his service-connected psychiatric disability.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for a VA spine examination and obtain a medical opinions discussing the severity of symptom manifestations after September 19, 2013, attributable to the service-connected DDD of the lumbar spine disability.  The examiner must address the pertinent evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


